I concur in the result on the ground that the financial statement showing defendant's ability to pay the obligation was not a promise to pay tolling the statute.
I do not join in holding that the remark made by defendant Drieborg to Mr. Walsh, the attorney for the maker of the note, that he could not and would not pay the note has any bearing upon the issues. Such remark was not made to the payee of the note or to any one representing him and was of no consequence.
CHANDLER and BUTZEL, JJ., concurred with WIEST, J.